              Case 3:18-cv-00304-PRM Document 1 Filed 10/12/18 Page 1 of 5
                                                                                       JUDGE PH:UP MAFCflNZ


                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION
LIINDA LUJAN,                                                 §
           Plaintiff,                                         §




SAM'S EAST, NC., d/bla SAM'S CLUB #8 153
and A.J. FLORES, Store Manager,                               §
     Defendants.                                              §

                              SAM'S CLUB'S NOTICE OF REMOVAL
1.      This Notice of Removal is filed under 28 U.S.C.           §   1441 based on diversity    of citizenship.
                                             I. BACKGROUND
2.      Plaintiff's Original Petition was filed in state court and assigned to the 243" Judicial

District Court of El Paso County, Texas, under Cause No. 2018-DCV-3 174.1

3.      Plaintiff asserts state law claims for premises liability and negligence,2 alleging that while

shopping at Sam's Club, she "slipped and fell on a foreign substance that was smashed on the

floor" in the produce       area.3


4.      Written notice of removal has been given to Plaintiff and the state court clerk.

5.      The state court clerk's records indicate that Plaintiff's pleading was served on Sam's Club

on September 24, 2O18, thus removal is timely under 28 U.S.C.                     §   1446(b).

6.      The El Paso Division of the Western District of Texas embraces the place where the state

court case was pending, thus venue is proper under 28 U.S.C.                  §   1441(a) and 124(d)(3).

7.      Sam's Club answered in state        court5   and reserves the right to plead further as permitted.


1
     See   Exh. A, Plaintiff's Original Petition, P.   1.
2
     Exh. A, Plaintiff's Original Petition, Parts VI-Vil.
     Exh. A, Plaintiff's Original Petition, Part V.
     See   Exh. B, District Clerk record.
     Exh. A, Sam's Club's Original Answer.
          Case 3:18-cv-00304-PRM Document 1 Filed 10/12/18 Page 2 of 5




8.     All documents filed in state court are attached as Exhibit A.

                                       II. BASIS FOR REMOVAL

9.     This case is being removed based on diversity of citizenship under 28 U.S.C.       §   144 1(b).

        A. Diversity of Citizenship

10.     Plaintiff is a Texas citizen.6

11.     Sam's Club is not a Texas citizen.7

12.     As to Defendant Flores, because no claim upon which relief can be granted has been pled

against him, he is improperly joined and his citizenship is       irrelevant.8


13.     An employer premises owner has a duty to use ordinary care in providing safe premises

and "[w]hen the employer is a corporation, the law charges the corporation itself, not the

individual corporate [agent], with [this      duty]."9   Further, while corporate agents can be liable

for their own negligence, "individual liability arises only when the.. .agent owes an

independent duty of reasonable care to the injured party apart from the employer's duty."°

The rule that an employee/agent's liability requires an independent duty apart from that of the




6
    See Exh. A, Plaintiffs Original Petition, Part IV, ¶ 1.
7See Exh. A, Plaintiff's Original Petition, Part IV, ¶ 2 (identifying Sam's East, Inc. as a Delaware
corporation). See also Exh. C, Assumed Name Certificate on file with the Texas Secretary of State
(identifying Sam's East, Inc., as a corporation which was formed in Arkansas and which has its
principal place of business there, and Sam's Club as an assumed name for Sam's East, Inc.).
8
  See Larroquette v. Cardinal Health 200, 466 F.3d 373, 376 (5th. Cir. 2006) (applicable improper
joinder test involves "determin[ing] whether. . .the complaint states a claim against the in-state
defendant"); Moreno Energy v. Marathon Oil, 884 F. Supp. 2d 577, 580 (S.D. Tex. 2012)
("Citizenship of an improperly joined party is totally disregarded in determining.., subject matter
jurisdiction").
    Leitch v. Hornsby, 935 S.W.2d 114, 117 (Tex. 1996).
10
     Leitch   v.   Hornsby, 935 S.W.2d 114, 117 (Tex. 1996).

SAM'S CLUB'S NOTICE OF REMOVAL                                                             Page 2 of 5
          Case 3:18-cv-00304-PRM Document 1 Filed 10/12/18 Page 3 of 5




employer/owner/principal extends to invitor-invitee premises liability cases."

14.     Flores is a Sam's Club employee and Store Manager,12 not a premises      owner,'3   and thus

cannot be found liable absent an independent duty. Plaintiff does not allege that such a duty

existed, much less identify what it was or how it differed from Sam's Club's      duty.'4


15.     Further, Plaintiff faults Flores for exactly the same things she faults Sam's Club     for.'5



Collective allegations are insufficient to plead an independent    duty.'6


16.     Thus, because Plaintiff has not pled an independent duty or other valid basis for a claim

against Flores, he is improperly joined and should be dismissed.17

17.     Thus, the properly joined partiesPlaintiff and Sam's     Clubare completely diverse.
        B. Amount in Controversy

18.     Plaintiff seeks damages of "not less than $100,000 but not more than          $200,000,18




"Bourne v. Wal-Mart Stores, Inc., 582 F. Supp. 2d 828, 837 (E.D. Tex. 2008) ("While Leitch held
that officers of a corporation may be held individually liable only when they owe an independent
duty of reasonable care apart from their employer's duty, Tn [v. ITT. & MT., 162 S.W.3d 552,
562 (Tex. 2005)] extends this rule to an invitor-invitee situation").
12
  See Exh. D, Flores's Affidavit, ¶ 2 ("I am an employee of Sam's East, Inc."; "My job title is
Store Manager").
  See Exh. D, Flores's Affidavit, ¶ 4 ("I do not and never have owned or leased the premises in
 3


question").
14
  See Torres v. Hobby Lobby, EP-13-CV-187-KC, 2013 U.S. Dist. Lexis 166234, *12 (W.D. Tex.
Nov. 22, 2013) ("It is insufficient.. .to summarily allege that the store manager owes an
independent duty{a plaintiff] must establish what that duty is and how it is independent from
the duty owed by the store") (internal brackets omitted).
15
   Exh. A, Plaintiff's Original Petition, Parts V-Vu.
16
   See Torres v. Hobby Lobby, *9, n. 4 (only individual, not collective, allegations are relevant to
independent duty).
' See Torres v. Hobby Lobby, *28 (dismissing improperly joined defendant against whom no
claim was stated).
18
     Exh. A, Plaintiffs Original Petition, Part II and Prayer.

SAM'S CLUB'S NOTICE OF REMOVAL                                                          Page 3 of 5
        Case 3:18-cv-00304-PRM Document 1 Filed 10/12/18 Page 4 of 5




thereby exceeding the $75,000 amount in controversy required by 28 U.S.C.         §   1332(a).

                                     III. JURY DEMAND
19.   Sam's club paid for a state court jury trial and requests a jury trial in this Court.

                                          IV. PRAYER
20.   Wherefore, Sam's club requests that this case be placed on the court's docket and that

Defendant Flores be dismissed with prejudice. Sam's club further requests any other relief to

which it may be justly entitled at law or in equity.

                                                       Respectfully submitted,

                                                       MOUNCE, GREEN, MYERS,
                                                       SAFI, PAXSON & GALATZAN
                                                       A Professional Corporation
                                                       P. 0. Drawer 1977
                                                       El Paso, Texas 79999-1977
                                                       Phone: (915) 532-2000
                                                       Telefax: (95 541-1597

                                                 By
                                                       Laura nriquez
                                                       State Bar No. 00795790
                                                       enriquezmgmsg.com
                                                       Attorneys for Sam's Club




SAM'S CLUB'S NOTICE OF REMOVAL                                                           Page 4 of 5
        Case 3:18-cv-00304-PRM Document 1 Filed 10/12/18 Page 5 of 5




                               CERTIFICATE OF SERVICE
       In compliance with the Federal Rules of Civil Procedure, I certify that on this  (_   day
of October, 2018, a true and correct copy of the foregoing document was served    on  Plaintiff's
attorneys of record as follows:

          Robert L. Lovett                                  Served via:
          Chelsea Underwood                                       Fcsimile
          LOVETT LAW FIRM                                      j/tertified Mail, RRR
          619 Arizona Avenue                                      Hand Delivery
          El Paso, Texas 79902
          (915) 757-9999
          (915) 526-3925 (Fax)
          rlovett@lovettlawfirm.com
          cunderwood@lovettlawfirm.com                               4



                                                           Laura Enriquez




SAM'S CLUB'S NOTICE OF REMOVAL                                                       Page 5 of 5
